Citation Nr: 1133466	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-38 864	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Eastern Maine Medical Center from March 11, 2010, to March 17, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to March 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center in Augusta, Maine.

The Veteran was scheduled to testify at a hearing before the undersigned acting Veterans Law Judge in August 2011; however, he cancelled that hearing.  He has not requested that the proceeding be rescheduled.  Therefore, the request for a hearing is considered withdrawn.


FINDING OF FACT

On August 19, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



_____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


